                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 RUSS SMITH,
                                    HONORABLE JEROME B. SIMANDLE
                 Plaintiff,

      v.                                     Civil Action
                                          No. 15-81 (JBS/AMD)
 DIRECTOR’S CHOICE, LLP,

                 Defendant.                        ORDER


     This matter having come before the Court by way of Plaintiff’s

motion for summary judgment [Docket Item 214] and Defendant’s

motion for summary judgment [Docket Item 216]; the Court having

carefully   considered   the   parties’   voluminous       submissions,

including Defendant’s brief in support of summary judgment and

accompanying documents originally filed under seal [Docket Item

217]; the Court having recently granted Defendant’s motion to seal

those documents [Docket Item 236] and ordered Defendant to file

redacted versions of the presently-sealed documents on the public

docket by April 8, 2019 [Docket Item 241]; the Court having

determined that the filing of these redacted documents on the

public docket will assist the Court in completing its opinion in

this matter; Plaintiff having requested oral argument on these

cross-motions   [Docket Item   214-1 at 1]   and   the Court having

determined that oral argument may assist in resolving difficult

questions of fact and law; and for good cause shown;
    IT IS this         29th    day of       March       , 2019, hereby

    ORDERED that oral argument shall be convened on the pending

motions for summary judgment at 10:00 a.m. on April 30, 2019; and

it is further

    ORDERED     that    the   Clerk   of    Court   shall   ADMINISTRATIVELY

TERMINTATE the motions for summary judgment [Docket Item 214 &

216], pending restoration of these motions to the docket upon

Defendant’s completion and filing of the redacted documents, as

ordered on March 28, 2019 [Docket Item 241]; after oral argument,

the Court will decide these motions for summary judgment in due

course.



                                            s/ Jerome B. Simandle
                                            JEROME B. SIMANDLE
                                            U.S. District Judge




                                        2
